DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/18/2020.
Claims 1, 6, 12, 16, and 20 are amended.
Claims 1-20 are allowed.

Drawings
The Drawings filed on 06/20/2017 are acceptable for examination purposes.

Specification
The Specification filed on 06/20/2017 is acceptable for examination purposes.

Response to Arguments
In reference to Title Objection
The Title Objection has been withdrawn in view of amendments.

In reference to Rejections under 35 USC § 102
Applicant’s arguments, see pgs. 8-10, filed 12/18/2020, with respect to Rejections under 35 USC § 102 have been fully considered and are persuasive. The Rejections under 35 USC § 102 has been withdrawn in view of amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the intent engine stack comprising a plurality of intent engines, the ordering of the intent engines in the stacked based on the current state, and the selecting of the intent engines from the stack based on the order, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kozareva et al. - US 20170097966 A1 – discloses updating an intent space and estimating intent based on an intent space.
Kurzion et al. - US 8688667 B1 – intent sensitive search results in response to a query from a user.
Tirumale et al. - US 20180174055 A1 – discloses a response is determined based on the deduced intent, intent deduced from user-input corresponding to system-input within a plurality of pre-stored conversation sessions, and the script.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126